Citation Nr: 0819004	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a temporary total (convalescent) disability 
rating pursuant to 
38 C.F.R. § 4.30 following a right cartilage graft 
tympanoplasty performed on December 2, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran and her mother participated in a Board video 
conference hearing with the undersigned Veterans Law Judge in 
August 2005.  A transcript of that proceeding has been 
associated with the veteran's claims file.

The Board remanded this claim in March 2005 at the veteran's 
request for a Board hearing.  The claim was remanded again in 
November 2006 to obtain additional medical evidence in 
support of the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of her claim.

The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  In reviewing the evidence added to 
the record following the November 2006 Board remand, it is 
clear that the RO/AMC did not fully comply with the 
directives of the Board.

Specifically, the Board instructed the RO/AMC to obtain 
copies of all relevant VA medical records not already of 
record, including the relevant Hospital Discharge Summary (if 
any) and any release to return to work provided by the VA 
Ear, Nose and Throat (ENT) Clinic in response to the 
veteran's request in February 2004.  While additional VA 
treatment records were obtained and letters were issued 
requesting a copy of the veteran's release to return to work, 
there is no indication whether a response was received or 
whether this information was unavailable.  The RO/AMC must 
again request the release in question.  If this document is 
not available, this should be memorialized in the veteran's 
claims file.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for 
another VA examination.

It appears that the Board's prior remand directive regarding 
obtaining a VA opinion to determine the extent of the 
veteran's convalescent period was not followed.  While the 
RO/AMC did obtain an additional medical opinion in April 
2007, the examiner did not state how long the veteran was in 
convalescence following her December 2003 right ear surgery.  
In fact, inexplicably, the examiner provided a nexus opinion.  
This clearly does not comply with the remand directive set 
forth by the Board in November 2006.  A new opinion must be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any ENT 
Clinic notes covering the period from 
February 24, 2004, through the end of 
March 2004.

2.  The RO/AMC should again contact the 
VA ENT Clinic to obtain any available 
documentation pertaining to any release 
to return to work in response to the 
veteran's request in February 2004.  If 
no such release is available, this 
should be memorialized in the veteran's 
claims file.

3.  The RO/AMC should obtain a new 
medical opinion from a physician with 
appropriate expertise concerning the 
extent of the convalescent period 
required by the veteran following her 
right cartilage graft tympanoplasty on 
December 2, 2003.  The veteran's claims 
file must be reviewed by this expert in 
connection with this medical opinion, 
which is to be based upon a review of 
the relevant medical records contained 
therein.  Medical treatment for 
recurrent ear infections unrelated to 
the February 2003 surgery and the 
initial post-surgical 
treatment/complications should not be 
included in calculating the post-
surgical convalescent period.  The 
examiner must also state whether the 
treatment of the veteran's right ear 
disabilities resulted in surgery that 
necessitated at least one month of 
convalescence.

4.  The RO/AMC must ensure that all of 
the aforementioned remand directives 
have been accomplished.  See Stegall, 
supra.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

